department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division uniform issue list se t op ea tz apr legend taxpayera taxpayerb ee ee financial_institution c ira x ira y amounta amount b date date year state d dear ila ee e ee xe wae lala ee this is in response to your letter dated date as supplemented by additional correspondence dated date date january kek page and date submitted on your behalf by your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayers a and b who are married and file a joint tax_return represent that taxpayer a received a distribution totaling amount a from ira x and that taxpayer b received a distribution totaling amount b from ira y both accounts being individual retirement annuities under sec_408 of the code taxpayers a and b assert that their failure to accomplish rollovers within the day period prescribed by sec_408 of the code was due to taxpayer a’s medical_condition and the medical_condition of taxpayer a’s mentally disabled sister for whom taxpayers are the primary caretakers and for whom taxpayer a is the legal guardian taxpayers further represent that amounts a and b have not been used for any other purpose taxpayers a and b both held certificates of deposit in their iras at financial_institution c when the certificates of deposit expired they decided to move the funds from the iras at financial_institution c to iras at a new financial_institution in order to obtain a better rate of return on date taxpayer a went to financial_institution c and took a distribution in the form of three checks for amount a the entire amount of ira x she also received a distribution for amount b the entire amount of taxpayer b’s ira ira y taxpayers have submitted documentation indicating that after receiving the distributions of amounts a and b they researched on the internet iras at other financial institutions met with representatives of at least one bank and planned to conduct further research taxpayers represent however that their responsibilities caring for taxpayer a’s disabled sister placed them under considerable strain during the rollover period and caused them to miss the deadline for roiling over the ira_distributions taxpayer a’s sister in addition to her mental_disability suffers from several physical conditions the sister's health worsened in year causing her to undergo special testing during the rollover period in an attempt to bring her physical condition under control taxpayers a and b also received notification shortly before the rollover period began that state d planned to cut funding for the sister's services taxpayers represent that these events caused them tremendous stress and affected taxpayer a’s health taxpayers have provided documentation that after the rollover period taxpayer a sought medical attention for conditions relating to this stress having been unable to select a new financial_institution taxpayer a returned to financial_institution c on date approximately two weeks after the 60-day rk i page deadline to redeposit the distribution checks financial_institution c informed her that she had missed the rollover deadline by letter dated financial_institution c represents that taxpayer a intended to deposit the checks into an ira and that she never cashed the checks all of the distribution checks remain in taxpayers’ possession based on the facts and representations you request a ruling that the internal_revenue_service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distributions of amounts a and b sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if -- i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers keke kek page 026e39 sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider ail relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented by taxpayers a and b is consistent with their assertion that their failure to accomplish a timely rollover was due to taxpayer a's medical_condition and the medical_condition of taxpayer a’s mentally disabled sister therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distributions of amount a from ira x and amount b from ira y taxpayers a and b are granted a period of days from the issuance of this ruling letter to contribute amounts a and b into rollover iras provided all other requirements of sec_408 d of the code except the 60-day requirement are met with respect to such contributions amounts a and b will be considered rollover_contributions within the meaning of sec_408 of the code this letter expresses no opinion as to whether the iras described herein satisfied the requirements of sec_408 of the code no opinion is expressed as to the tax treatment of the transactions described herein under the provisions of any other section of either the code or regulations which may be applicable thereto pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative this letter is directed only to the taxpayers who requested it sec_6110 of the code provides that it may not be used or cited as precedent kee vss page if you wish to inquire about this ruling please contact please address all correspondence to se t ep ra t2 sincerely yours dunzetedattirgh v donzell ltflejonn manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc kkk
